Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments with respect to claim(s) 1-23 have been considered but are not persuasive.
Applicant amended claims 1, 10 & 14 to recite “determining a sending manner of the first synchronization signal and the second synchronization signal based on the sequence used by the first synchronization signal and the second synchronization signal”.
Paragraph [0089] of the instant written description states “[0089] Correspondingly, the terminal device determines the sending manner of the first synchronization signal and the second synchronization signal based on the sequence used by the first synchronization signal.”
B.Shoba et al., (pages 467-470, ‘Low Complex Primary and Secondary Synchronization Signal Structure Design for LTE Systems’) discloses A ZC sequence is used for the generation of PSS. The SSS detection can be performed only after the successful identification of the PSS. Hence, the sending method of the SSS is based on the sequence used the the first synchronization signal (PSS).

Furthermore, page 468, items (2)-(8) disclose the several sending manners, including Zadoff-Chu sequences, “Where b(i0)(n) and b(i1)(n) are the basic sequences used
for the permutation and cell group indication to the mobile
station.”
Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant amended independent claims 1, 10 & 14 to recite“first frequency units each comprise scrambling sequences”. There does not appear to be specific support for scrambling sequences in the written description.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant amended independent claims 1, 10 & 14 to recite determining a sending manner of the first synchronization signal and the second synchronization signal based on the sequence used by the first synchronization signal and the second synchronization signal.  However, this differs to what is supported in Applicant’s written description. Paragraph [0082] discloses that the terminal device determines the sending manner of the first synchronization signal and the second synchronization signal based on the sequence used by the first synchronization signal. Here, its “based on the sequence used by the first synchronization signal” and not “based on the sequence used by the first synchronization signal and second synchronization signal” as listed in claims 1, 10, 14.  


Regarding previous rejections under 35 U.S.C section 112, Applicant asserts claims 1, 10 & 14 have been amended to render the rejection moot. However, claims 10 and 14 still contain subject matter originally objected to under 35 U.S.C section 112





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant amended independent claims 10 & 14 to recite “first frequency units each comprise scrambling sequences”. There does not appear to be specific support for scrambling sequences in the written description.
Furthermore, Wei does not specifically disclose however B.Shoba discloses wherein the single second frequency unit and at least one of the two first frequency units each comprise scrambling sequences (see “In the PSS, instead of dividing the ZC sequence into two divisions as in [6], four segments of ZC sequences including its conjugate have been utilized. In addition to that, in SSS, an interleaved concatenation of four length binary sequences is proposed instead of two as used earlier” therefore These binary sequences are also scrambled with a scrambling sequence which is function of NID2, hence creating a coupling between PSS & SSS);

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant amended independent claims 1, 10 & 14 to recite determining a sending manner of the first synchronization signal and the second synchronization signal based on the sequence used by the first synchronization signal and the second synchronization signal.  However, this differs to what is supported in Applicant’s written description. Paragraph [0082] discloses that the terminal device determines the sending manner of the first synchronization signal and the second synchronization signal based on the sequence used by the first synchronization signal. Here, its “based on the sequence used by the first synchronization signal” and not “based on the sequence used by the first synchronization signal and second synchronization signal” as listed in claims 1, 10, 14.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-10, 3, 16, 19-20, & 12-14, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2016/007307 A1) in view of B.Shoba et al., (pages 467-470, ‘Low Complex Primary and Secondary Synchronization Signal Structure Design for LTE Systems’).

 	Regarding claims 1 & 14, Wei discloses the signal transmission method and non-transitory computer-readable medium, comprising:
receiving a first synchronization signal (see receiving PSS or primary synchronization signal [0009]) on a first time-frequency resource (see [0151], “The receiver module 1010 may in some cases include separate receivers for the first radio frequency spectrum band and the second radio frequency spectrum band.”), wherein the first time-frequency resource comprises plurality of first frequency units is in a first time unit (see [0119], “the UE may receive the channel usage indicator 645 and determine …based on a time (e.g., a transmission time or a reception time”, therefore, as known universally known in the art, time is to be reserved, for a period of time, a channel (e.g., a component carrier) over which the wireless communication 610 occurs); and
receiving a second synchronization signal on a second time-frequency resource (see [0008], “receiving a primary synchronization signal (PSS) from a base station over an unlicensed radio frequency spectrum band” and [0010], “receiving a secondary synchronization signal (SSS) from the base station over the unlicensed radio frequency spectrum band during at least one of the adjacent OFDM symbols”), wherein the second time-frequency resource comprises a plurality of second frequency units (see second frequency unites for second band 1014, 1034, 1050, inter alia) is in the first time unit (see wireless communication management module SSS transmission management module for LTE-A transmitter and receiver in fig. 10), and the plurality of first frequency units alternate with the plurality of second frequency units in frequency domain (see [0117], the PSS may be transmitted over a first set of subcarriers and the SSS may be transmitted over a second set of subcarriers adjacent to the first set of subcarriers. In some examples, the PSS and the SSS may be transmitted over the same antenna port, therefore implying alternation, therefore they alternate as shown in fig. 5, between SSS an PSS); and
performing downlink communication link synchronization based on the first synchronization signal and the second synchronization signal (([0070] In some examples, the DL communications and/or UL communications may include synchronization signals (e.g., a PSS and/or SSS) and/or reference signals (e.g., a CRS).)). 
Wei does not specifically disclose what B.Shoba discloses regarding – receiving (see “received sequence” of PSS and SSS in paragraph 2 of page 469) a sequence of a first synchronization signal- (see item (3) page 468, PSS, Primary Synchronization Signal “sequence”,  Zadoff-Chu, these sequences or sequence lengths are a standard in PSS/SSS in the field of invention and are identical to the sequence/sequence length in which the instant application refers to in instant paragraph [0100] of Applicant’s PG Publication US 2020/0028641 A1 ) and – receiving (see “received sequence” of PSS and SSS in paragraph 2 of page 469) a sequence of a second synchronization signal (see item (4), SSS sequences);
Wei does not specifically disclose however B.Shoba discloses such that two first frequency units of the plurality of first frequency units are separated by a single second frequency unit of the plurality of second frequency units (see inter alia, pg 467, top left paragraph, the SS and PSS are interleaved, wherein in telecommunications/computing interleaving as to mix two or more digital signals by alternating between them);
Wei does not specifically disclose however B.Shoba discloseswherein the single second frequency unit and at least one of the two first frequency units each comprise scrambling sequences (see “In the PSS, instead of dividing the ZC sequence into two divisions as in [6], four segments of ZC sequences including its conjugate have been utilized. In addition to that, in SSS, an interleaved concatenation of four length binary sequences is proposed instead of two as used earlier” therefore These binary sequences are also scrambled with a scrambling sequence which is function of NID2, hence creating a coupling between PSS & SSS);
Wei does not specifically disclose however B.Shoba discloses determining a sending manner of the first synchronization signal and the second synchronization signal based on the sequence used by the first synchronization signal and the second synchronization signal (B.Shoba et al., (pages 467-470, ‘Low Complex Primary and Secondary Synchronization Signal Structure Design for LTE Systems’) discloses A ZC sequence is used for the generation of PSS. The SSS detection can be performed only afte the successful identification of the PSS. Hence, the sending method of the SSS is based on the sequence used bhe the first syrchornization signal (PSS));
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wei with that of B. Shoba. Doing so would conform to well-known standards in the field of technology.
 	Regarding claim 10, Wei discloses the signal transmission apparatus, comprising a processor and a transceiver, wherein
the transceiver (see transmitter and receiver in fig. 10) is configured to receive a first synchronization signal on (see first and second frequency units for SSS and PSSS in fig. 5, 570,575,560,565, wherein this is how instant paragraph 5 describes pluralities of first frequency units and second frequency units) a first time-frequency resource (see [0008], “receiving a primary synchronization signal (PSS) from a base station over an unlicensed radio frequency spectrum band), wherein the first time-frequency resource comprises a plurality of first frequency units in a first time unit (see [0119], “the UE may receive the channel usage indicator 645 and determine …based on a time (e.g., a transmission time or a reception time”), and receive a second synchronization signal on a (see [0008], “receiving a primary synchronization signal (PSS) from a base station over an unlicensed radio frequency spectrum band” and [0010], “receiving a secondary synchronization signal (SSS) from the base station over the unlicensed radio frequency spectrum band during at least one of the adjacent OFDM symbols”) a second frequency resource (see second band resources 1014, 1034 in fig. 10), wherein the second time-frequency resource comprises a  plurality of second frequency units is in the first time unit, and the plurality of first frequency units (see fig. 5, note two SSS for second frequency  units and two PSS and two PSS for first frequency units) alternate with the plurality of second frequency units in frequency domain (see [0010], In some examples, the PSS and the SSS may be received over the same antenna port, therefore they alternate as shown in fig. 5, between SSS an PSS); and 
the processor is configured to perform downlink communication link synchronization based on the first synchronization signal and the second synchronization signal ([0070] In some examples, the DL communications and/or UL communications may include synchronization signals (e.g., a PSS and/or SSS) and/or reference signals (e.g., a CRS).);
Wei does not specifically disclose what B.Shoba discloses regarding – receiving (see “received sequence” of PSS and SSS in paragraph 2 of page 469) a sequence of a first synchronization signal- (see item (3) page 468, PSS, Primary Synchronization Signal “sequence”,  Zadoff-Chu, these sequences or sequence lengths are a standard in PSS/SSS in the field of invention and are identical to the sequence/sequence length in which the instant application refers to in instant paragraph [0100] of Applicant’s PG Publication US 2020/0028641 A1 ) and – receiving (see “received sequence” of PSS and SSS in paragraph 2 of page 469) a sequence of a second synchronization signal (see item (4), SSS sequences);
Wei does not specifically disclose however B.Shoba discloses such that two first frequency units of the plurality of first frequency units are separated by a single second frequency unit of the plurality of second frequency units (see inter alia, pg 467, top left paragraph, the SS and PSS are interleaved, wherein in telecommunications/computing interleaving as to mix two or more digital signals by alternating between them);
Wei does not specifically disclose however B.Shoba discloses determining a sending manner of the first synchronization signal and the second synchronization signal based on the sequence used by the first synchronization signal and the second synchronization signal (B.Shoba et al., (pages 467-470, ‘Low Complex Primary and Secondary Synchronization Signal Structure Design for LTE Systems’) discloses A ZC sequence is used for the generation of PSS. The SSS detection can be performed only afte the successful identification of the PSS. Hence, the sending method of the SSS is based on the sequence used bhe the first syrchornization signal (PSS));
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wei with that of B. Shoba. Doing so would conform to well-known standards in the field of technology.
Regarding claims 3, 16; Wei in view of B.Shoba disclose the method of claim 1, medium according to claim 14, wherein both a frequency range of the first time-frequency resource and a frequency range of the second time-frequency resource cover a synchronization bandwidth (see [0016], “the set of subcarriers may correspond to a set of resource blocks situated at a center of a component carrier bandwidth associated with the unlicensed radio frequency spectrum band.”).
 	Regarding claims 7 & 19, Wei in view of B.Shoba discloses method and medium according to claims 1 & 14, wherein the receiving the first synchronization signal on the first time-frequency resource comprises:
receiving different parts of a sequence of the first synchronization signal on different first frequency units of the plurality of first frequency units (see fig. 5 first PSS 560 for first part and 565 for different part); and
the receiving the second synchronization signal (see SSS in fig. 5) on the second time-frequency resource comprises:
receiving different parts of a sequence of the second synchronization signal on different second frequency units of the plurality of second frequency units (note SSS 570 and SSS 575 on different frequency units in fig. 5).
Regarding claim 12, Wei in view of B.Shoba discloses apparatus according to claim 10, wherein the transceiver is configured to:
receive different parts of a sequence of the first synchronization signal on different first frequency units of the plurality of first frequency units (see fig. 5 first PSS 560 for first part and 565 for different part); and
receive different parts of a sequence of the second synchronization signal on different second frequency units of the plurality of second frequency units (note SSS 570 and SSS 575 on different frequency units in fig. 5).
 	Regarding claims 9 & 20, Wei in view of B.Shoba discloses the method and medium according claims 1 & 14, wherein the method further comprises:
determining a sending manner of the first synchronization signal and the second synchronization signal based on the sequence used by the first synchronization signal. (see paragraph 2 on page 467, The SSS detection can be performed only after the successful identification of the PSS [2]. Hence the overall Down Link (DL) synchronization performance heavily relies on the PSS detection process);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of with that of B. Shoba. Doing so would conform to well-known standards in the field of technology.
 	Regarding claim 13, Wei in view of B.Shoba discloses the apparatus according to claim [[11]] 10, wherein the processor is further configured to:
determine a sending manner of the first synchronization signal and the second synchronization signal based on the sequence used by the first synchronization signal(see paragraph 2 on page 467, The SSS detection can be performed only after the successful identification of the PSS [2]. Hence the overall Down Link (DL) synchronization performance heavily relies on the PSS detection process);It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of with that of B. Shoba. Doing so would conform to well-known standards in the field of technology.
 	Regarding claim 16, Wei in view of B.Shoba discloses the medium according to claim 14, wherein both a frequency range of the first time-frequency resource and a frequency range of the second time-frequency resource cover a synchronization bandwidth (see fig. 5, PSS and SS over same synchronization bandwidth).
 	Regarding claim 21, Wei discloses the method according to claim 1, Wei does not specifically disclose however B. Shoba discloses wherein the receiving the first synchronization signal on the first time-frequency resource comprises:
receiving a sequence of the first synchronization signal on each of the plurality of first frequency units (see introduction, page 1, “The SSS detection can be performed only after the successful identification of the PSS [2]. Hence the overall Down Link (DL) synchronization performance heavily relies on the PSS detection process.”, therefore first synchronization signal is on plurality of first frequency units (PSS) as required to follow up with second or SSS); and
the receiving the second synchronization signal on the second time-frequency resource comprises:
receiving a sequence of the second synchronization signal on each of the plurality of second frequency units (see introduction, page 1, “The SSS detection can be performed only after the successful identification of the PSS [2]. Hence the overall Down Link (DL) synchronization performance heavily relies on the PSS detection process.”, therefore first synchronization signal is on plurality of first frequency units (PSS) as required to follow up with second or SSS);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of with that of B. Shoba. Doing so would conform to well-known standards in the field of technology.
 	Regarding claim 21, Wei discloses the apparatus according to claim 10, Wei does not specifically disclose however B. Shoba discloses wherein the transceiver is configured to:
receive a sequence of the first synchronization signal on each of the plurality of first frequency units (see introduction, page 1, “The SSS detection can be performed only after the successful identification of the PSS [2]. Hence the overall Down Link (DL) synchronization performance heavily relies on the PSS detection process.”, therefore first synchronization signal is on plurality of first frequency units (PSS) as required to follow up with second or SSS); and
receive a sequence of the second synchronization signal on each of the plurality of second frequency units (see introduction, page 1, “The SSS detection can be performed only after the successful identification of the PSS [2]. Hence the overall Down Link (DL) synchronization performance heavily relies on the PSS detection process.”, therefore first synchronization signal is on plurality of first frequency units (PSS) as required to follow up with second or SSS);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of with that of B. Shoba. Doing so would conform to well-known standards in the field of technology.
 	Regarding claim 23, Wei discloses the medium according to claim 14, Wei does not specifically disclose however B. Shoba discloses wherein the receiving the first synchronization signal on the first time-frequency resource comprises:
receiving a sequence of the first synchronization signal on each of the plurality of first frequency units (see introduction, page 1, “The SSS detection can be performed only after the successful identification of the PSS [2]. Hence the overall Down Link (DL) synchronization performance heavily relies on the PSS detection process.”, therefore first synchronization signal is on plurality of first frequency units (PSS) as required to follow up with second or SSS); and
the receiving the second synchronization signal on the second time-frequency resource comprises:
receiving a sequence of the second synchronization signal on each of the plurality of second frequency units (see introduction, page 1, “The SSS detection can be performed only after the successful identification of the PSS [2]. Hence the overall Down Link (DL) synchronization performance heavily relies on the PSS detection process.”, therefore first synchronization signal is on plurality of first frequency units (PSS) as required to follow up with second or SSS);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of with that of B. Shoba. Doing so would conform to well-known standards in the field of technology.


Claims 6 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2016/007307 A1) in view of B.Shoba in further view of Guan et al. (US 2015/0327224 A1)

 	Regarding claim 6, Wei in view of B.Shoba disclose the method according to claim 1, they do not specifically disclose what B.Shoba discloses wherein a frequency domain width of the first frequency unit is a frequency domain width occupied by the sequence of the first synchronization signal, and a frequency domain width of the second frequency unit is a frequency domain width occupied by the sequence of the second synchronization signal (see frequency domain width for PSS and SSS [0003]).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wei with that of B. Shoba. Doing so would conform to well-known standards in the field of technology.

Regarding claim 8, Wei in view of B.Shoba disclose the method according to claim 7, they do not specifically disclose what B.Shoba discloses wherein a frequency domain width of the first frequency unit is a first predefined frequency domain width, and a frequency domain width of the second frequency unit is a second predefined frequency domain width (see predefined width of 6 resource blocks in LTE).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wei with that of B. Shoba. Doing so would conform to well-known standards in the field of technology.
Claims 2 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2016/007307 A1) in view of B. Shoba in further view of Smith et al. (US 2014/0370904 A1).

Regarding claims 2 & 15, Wei and B.Shoba does not specifically disclose however, Smith discloses the method according to claim 1 and medium of claim 14, wherein both the first time-frequencyresource and the second time-frequency resource are of a comb structure (see [0055] frequency comb for first and second time-frequency resources).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wei and B.Shoba with that of Smith. Doing so would conform to well-known standards in the field of technology.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643